MEMORANDUM OPINION
                                         No. 04-12-00016-CR

                                        Helmut Rudolph FEIT,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. A10-784
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 7, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

We grant the motion, and dismiss the appeal. See TEX. R. APP. P. 42.2(a).



                                                              PER CURIAM